— Order, Supreme Court, New York County, (Charles H. Solomon, J.), entered on or about November 29, 2011, which, upon remand from this Court (87 AD3d 443 [1st Dept 2011]), adhered to its prior order denying defendant’s CEL 440.46 motion for resentencing, unanimously affirmed.
*914The court properly exercised its discretion in determining that substantial justice dictated denial of the motion (see e.g. People v Gonzalez, 29 AD3d 400 [1st Dept 2006], lv denied 7 NY3d 867 [2006]). Defendant’s extensive criminal record and 30 prison disciplinary infractions outweighed the positive factors cited by defendant (see e.g. People v Murray, 89 AD3d 567 [1st Dept 2011], lv denied 18 NY3d 960 [2012]). Concur — Tom, J.P., Mazzarelli, Saxe, Catterson and DeGrasse, JJ.